Citation Nr: 1435534	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09- 40 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. . Entitlement to an initial rating, in excess of 70 percent, for service-connected Posttraumatic stress syndrome (PTSD). 

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1983 and from February 1984 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's claim for service connection for posttraumatic-stress disorder was granted in a June 2013 rating decision, and evaluated as 70 percent disabling, effective from May 25, 2006. The Veteran withdrew his claim for service connection for bi-polar disorder in a January 2014 statement. 

A review of the Virtual VA paperless claims processing system was conducted. Additional pertinent documents were contained in the Virtual VA paperless claims processing system.

The Veteran testified at a hearing in September 2012 before the undersigned. A copy of the transcript has been associated with the claims file. 

The issues of entitlement to an initial rating, in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a low back disorder due to any incident of his military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, in a July 2007 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the September 2012 Videoconference hearing, the undersigned Veterans Law Judge and representative for the Veteran engaged in a colloquy with the Veteran as to substantiation of the claims. Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board's September 2012 hearing or contended that the Veteran does not fully understand the issues or the evidence that is required to substantiate his claims.

In a December 2012 remand the Board directed that the Veteran be afforded new VA examinations. The record reflects that VA examinations were provided. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2013). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


Merits of the Claims

The Veteran seeks service connection for a low back disability resulting from an injury during his active military service. There is no competent, probative evidence linking his claimed disorder to military service and the claim will be denied. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet.App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

The continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran asserts that his lumbar spine disability began in service after he slipped  and fell, striking his back. He was lifting 80 pound mail bags at the time. The Veteran reported at his September 2012 hearing that after the incident he was given a new assignment which did not require lifting heavy items. An August 1982 service treatment record noted a back injury and that the Veteran was sent to his quarters for 48 hours. 

The Veteran reported that after service, he worked driving a lift truck and overhead crane for a steel mill. He reported at his September 2012 hearing that he has had  back symptoms since he injured it in service and has not worked in a job that required heavy lifting since that time. 

The Veteran was afforded a VA examination in May 2013. The Veteran was diagnosed with osteoarthritis and sciatica. The examiner noted the in-service back injury and that there was no other evidence of complaint or diagnosis of back injury in service. The examiner noted a September 1997 post-service treatment record of a motor vehicle accident which noted pain in the low back region that radiated into the Veteran's left leg. The Veteran's current complaints of low back pain are on the left side. A 1998 MRI showed no disc herniation and no stenosis. 

After a review of the Veteran's claims folder and a thorough examination, the examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner observed that there was only one instance of back complaint in service and an intervening injury from a 1997 motor vehicle accident more likely explains the Veteran's current symptoms. In sum, the examiner found that the current back condition is less likely than not service-connected.

An addendum opinion was requested and in a June 2013 statement, the examiner stated that the Veteran's back condition was less likely than not incurred in, caused by, or aggravated beyond its normal and natural aging process during his active duty service. The examiner's rationale was based on a review of the Veteran's clinical files, VA treatment files, and radiographs. The examiner noted that the Veteran's November 1983 and March 1984 separation examinations were silent for lower back diagnosis, treatment, or injury. The examiner noted that he was in full agreement with the May 2012 VA examiner that it was at least as likely as not that the September 1997 automobile accident was a major contributor to his current claimed back condition. 

The examiner further added that it was at least as likely as not that the Veteran's obesity is also a major contributing factor to the Veteran's lower back pain. The examiner then noted that the May 2013 x-rays of the lower back revealed no evidence of fracture or dislocation, but evidence of mild degenerative change which in the examiner's opinion was at least as likely as not consistent with the normal and natural aging process. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility. See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006). Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements. In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record. See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Although post-service manifestations of a chronic disease shown in service may be service connected, both medical opinion evidence and its underlying facts indicates that the Veteran's current disability is clearly attributable to intervening causes-a 1997 automobile accident and obesity. 38 C.F.R. § 3.303(b). The Veteran has reported of continuity of symptoms, but the probative evidence suggests that his current back disabilities are due to age related causes and post-service motor vehicle accident related injuries.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). Even if the Veteran had been diagnosed with a chronic back condition, such a diagnosis of chronicity may be legitimately questioned. Id; 38 C.F.R. § 3.303(b) (2013).

The medical evidence is more probative than the Veteran's unsupported lay statements. The May 2013 VA examination report with the June 2013 addendum opinion reflect review of the Veteran's treatment records and provide a reasoned medical opinion. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Although the Veteran is competent to report his symptoms per Layno v. Brown, 6 Vet.App. 465 (1994), he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998).

The most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for a back disability. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

In a June 2013 rating decision service connection was granted for PTSD with a 70 percent rating. In January 2014, the Veteran disagreed with the rating assigned to his PTSD claim. He was not issued a Statement of the Case with regard to this claim. A remand is required for issuance of a Statement of the Case. See Manlincon v. West, 12 Vet. App. 238 (1999).

As the claim for entitlement to a TDIU is inextricably intertwined with the claim for entitlement to initial rating, in excess of 70 percent, for PTSD, adjudication of the claim for a TDIU must be placed on hold until the AOJ adjudicates the PTSD claim. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case concerning the claim of entitlement to initial rating, in excess of 70 percent, for PTSD. If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2013).

2. Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for a TDIU. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other document containing the necessary employment and education history.

3. If deemed appropriate, schedule the Veteran for an examination to determine the effect of his service-connected PTSD AND SOLELY ON ANY OTHER SERVICE-CONNECTED DISORDERS on his ability to obtain and maintain substantially gainful employment.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU should be adjudicated. The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b) as applicable. If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


